RESOLUCIÓN
Examinada la resolución del Hon. Abner Limardo, Comisionado Especial designado por este Tribunal para entender en este asunto, en virtud de nuestra resolución de 15 de diciembre de 1986, se ordena al señor Secretario General de este Tribunal que una al expediente el informe presentado por el. Comisionado Especial y remita a las partes copia del mismo para que continúe el trámite *418previsto en la Regla Núm. 13 del Reglamento de este Tribunal.
En vista de la anterior resolución nada que proveer por académica, a la solicitud de notificación de conclusiones de hecho presentada por el Fiscal Especial Independiente.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López disiente mediante opinión escrita. El Juez Asociado Señor Hernández Denton emitió un voto particular al cual se unió el Juez Asociado Señor Alonso Alonso. La Juez Asociada Señora Naveira de Rodón se inhibió.
(Fdo.) Bruno Cortés Trigo

Secretario General

-O—